Citation Nr: 0111539	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  98-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died on 
November [redacted], 1997, at the age of 81, as a result of urosepsis 
due to a cerebrovascular accident (CVA).  Other significant 
conditions contributing to his death but not related to cause 
given were chronic obstructive pulmonary disease (COPD), 
dementia, and lumbar degenerative disc disease (DDD).  

2.  At the time of the veteran's death, a 100 percent rating 
was in effect for radiculopathy due to nerve root impingement 
at L5-S1 affecting the lower extremities with resulting loss 
of use, and a 40 percent rating was in effect for 
degenerative disc disease and degenerative joint disease 
(DJD) of the lumbosacral spine.  

3.  Urosepsis due to CVA was not shown during active service 
or for many years thereafter.  

4.  A service-connected disability is not shown to have been 
caused or contributed substantially or materially to the 
veteran's death.  

5.  The veteran's service-connected disabilities did not 
affect a vital organ or result in general impairment of 
health.


CONCLUSION OF LAW

A disability that was incurred or aggravated by active 
military service did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 
Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enlistment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the March 1998 rating decision that the evidence 
did not show that the veteran's death was related to military 
service or that his service-connected back disorder 
contributed to his death.  This facts represents the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), informed the appellant that evidence was 
needed to show a relationship between the veteran's death of 
urosepsis due to CVA and his service-connected disabilities.  
The Board concludes that the discussions in the rating 
decision, SOC, and SSOCs informed her of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

The death certificate discloses that the veteran died on 
November [redacted], 1997, from urosepsis due to CVA.  Other 
significant conditions contributing to his death but not 
related to cause given were COPD, dementia, and lumbar DDD.  

At the time of death, a 100 percent rating was in effect for 
radiculopathy due to nerve root impingement at L5-S1 
affecting the lower extremities with resulting loss of use, 
and a 40 percent rating was in effect for DDD and DJD of the 
lumbosacral spine.

Service medical records (SMRs) are negative for complaints, 
findings, or treatment for symptoms of urosepsis or CVA.  
Moreover, it is not contended by the appellant that these 
disorders manifested during service, but that they resulted 
from the veteran's back disorder.  

At her personal hearing in April 1999, the appellant 
testified in support of her claim.  She argued that her 
husband's service-connected back disorder hastened his death.  
She attested to the veteran's severe back symptoms from the 
time that he was discharged from service, noting that he was 
on numerous medications all of his life.  His condition 
chronically worsened over time.  Prior to his death, he was 
placed in a convalescent where he was given morphine to make 
him more comfortable.  He was there for approximately 6 weeks 
before he died.  The appellant and her daughter testified 
that his back was simply disintegrating.  

The claims file includes private and VA clinical records 
dated subsequent to the veteran's discharge from service in 
1945 until his death in 1997.  These records reflect that the 
veteran was seen over the years for various ailments, to 
include epigastric (recurrent hernias) problems, repair of an 
abdominal aortic aneurysm in 1986, and insertion of a 
pacemaker, but, primarily, he was treated for his back 
disorder.  The evidence reflects that his back disorder 
increased in severity over the years.  

In a May 1996 rating action, a separate rating was 
established for radiculopathy due to nerve root impingement 
at L5-S1 affecting the lower extremities with resulting loss 
of use.  A 100 percent evaluation was assigned for this 
disability, effective February 1995.  The service-connected 
lumbar disorder degenerative disc disease/degenerative joint 
disease of the lumbar spine) was rated as 40 percent 
disabling.  That rating action also established entitlement 
to specially adapted housing, automobile and adaptive 
equipment, and special monthly compensation (SMC).  

In response to the question of whether it was possible that 
his service-connected disc disease contributed to the 
veteran's death, a February 1998 medical opinion was provided 
by the VA Regional Office Medical Officer.  He noted that the 
opinion was based on a review of available medical evidence 
in the veteran's VA claims folder.  The following conclusion 
was provided: 

The veteran had numerous evaluations by 
neurology, neurosurgery and orthopedics 
regarding his low back pain with 
radiculopathy which revealed no evidence 
of neurogenic bladder or bowel.  

There was no evidence showing that the 
veteran's disc disease contributed to the 
cause of the veteran's death.  

The private physician who signed the death certificate 
mentioned above, J. T. B. M.D., submitted a statement in 
April 1998 in which he stated that he was writing regarding 
the circumstances of the veteran's death.  He said that the 
veteran had multiple medical problems.  He had suffered from 
a previous stroke and from dementia and ultimately succumbed 
from urosepsis.  The physician added that the veteran also 
suffered from significant degenerative back disease which had 
caused the veteran significant pain.  His statement concluded 
with the following:  

This in fact was his limiting set of 
symptoms while in the nursing home before 
his death.  He required frequent doses of 
morphine sulfate to control this pain.  
He also was unable to be mobilized in an 
adequate fashion because of the pain.  
This resulting immobilization due to his 
back disease and resulting pain 
medications contributed significantly to 
his death.  

In a July 1998 medical opinion as provided by the Chief of 
Neurosurgery at a VA Medical Center, it was reported that 
after review of the record, it appeared that the veteran 
suffered from both vascular disease and dementia prior to his 
death from urosepsis subsequent to a stroke.  His death 
appeared "most closely linked" to vascular disease and 
dementia, rather than to his lumbosacral spine disease.  
Thus, it seemed unlikely that his service-connected 
disabilities (lumbar spine disease) materially hastened his 
death in a significant way.  

In a second statement as provided by J.T.B., M.D., dated in 
January 1999, he reiterated that it was his opinion that the 
underlying condition which caused the veteran's gradual and 
definite deterioration prior to death was his discogenic back 
disease in the lumbar area.  The physician stated that the 
veteran suffered a cerebrovascular accident about one month 
prior to his death.  He related that the veteran had been 
referred to an anesthesiologist who specializes in pain 
management three months prior to his death to help minimize 
his pain.  He added the following:   

As a Board Certified geriatrician, I can 
verify that immobilization from any cause 
will ultimately lead to a patient's 
death.  This is quite similar to the 
situation where hip fracture will cause 
immobilization and ultimately the patient 
may die of pneumonia but it was in fact 
the orthopedic problem that started the 
process toward death.  Without his 
significant back pain and discogenic back 
disease, one could surmise that [the 
veteran] would have enjoyed a longer 
life.  

In a May 1999 medical opinion, (as provided by the same VA 
Regional Office Medical Officer who provided the February 
1998 statement mentioned above), it was noted that he had 
reviewed Dr. J. E. B.'s statements in which it was opined 
that the veteran's immobilization caused by his service-
connected back disability and loss of feet contributed 
significantly and ultimately lead to the veteran's death due 
to urosepsis.  He added, however, that it was unlikely that 
the veteran's service-connected low back disability casually 
contributed in a material way to the veteran's death.  In 
this regard, he concurred with the opinion by the Chief of 
Neurosurgery and affirmed his prior opinion from February 
1998.  It was indicated that the opinion was based on a 
review of the available medical evidence in the VA claims 
folder.

Pertinent Laws and Regulations

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2000).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation will be assumed.  38 C.F.R. 
§ 3.312(c)(3).

Analysis

As noted earlier, the veteran's SMRs are negative for any 
indication of urosepsis or CVA.  Similarly, there is no 
evidence of these disorders until many years after separation 
from service.  Accordingly, there is no basis for concluding 
that these disorders were incurred during service, or that a 
CVA was present within one year following the veteran's 
discharge from service.  

As previously noted, in statements made in April 1998 and 
January 1999, a private physician has concluded that the 
veteran's immobilization due to his service-connected 
disabilities hastened the veteran's death.  In statements 
made in February 1998, July 1998, and May 1999, VA physicians 
have determined that the veteran's service-connected back 
disorder with resulting loss of use of the lower extremities 
did not contribute materially or substantially in the 
veteran's death.  The Board points out that a VA neurosurgeon 
specifically concluded in July l998 that the veteran's 
service-connected disabilities did not materially hasten the 
veteran's death.  It is also significant to observe that the 
opinions of the VA physicians were predicated on a review of 
the VA claims folder.  In contrast, the veteran's private 
physician did not have the benefit of a review of the file.  

With regard to the private physician's opinion, the Board 
finds that the opinion is entitled to little probative weight 
in that it does little more than suggest that the veteran's 
service-connected disabilities affected his quality of life.  
He indicates that the veteran's back problems caused his 
physical condition to deteriorate over time.  Such inference 
alone is insufficient to establish service connection for the 
cause of the veteran's death.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992).  His statements support but do not 
entirely validate the appellant's contentions.  His 
statements or the clinical records simply do not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  The VA 
physicians' opinions, after review of the record, point out 
that the veteran's death was much more likely the result of 
his vascular disease and dementia, disorders not of service 
origin.  

Under these circumstances, the preponderance of the evidence 
is against the claim to establish service connection for the 
cause of the veteran's death.  The Board has considered the 
assertions of the appellant that the veteran's service-
connected disabilities caused or hastened his death.  While 
she is competent to report manifestations of a disorder 
perceptible to a lay party, such as pain, she is not 
competent to link those manifestations to service on medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 494 (1992).  In addition, the Board notes that the 
veteran's service-connected disabilities did not affect a 
vital organ, and the clinical evidence fails to establish 
that they were productive of a general impairment of health 
that rendered him unable to resist the effects of his CVA.  

Moreover, the Board acknowledges that they must account for 
the evidence that it finds persuasive or unpersuasive and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  This is critically important in a claim for service 
connection, as frequently there is medical evidence in the 
form of a nexus opinion both for and against the claim.  And 
it is not error for the Board to favor one competent medical 
expert over another when the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 
429, 432-3 (1995).  It is the Board's conclusion that the 
requirements met by these case holding has been met in the 
analysis above.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

